DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed 6/12/2022.
Applicant’s election without traverse of the species of cg00697992 in claim 1 in the reply filed on 12/14/2021 is acknowledged.
Claims 8, 18-20 and 22-40 have been cancelled.
Claim 21 is withdraw as being drawn to a nonelected species.  It is noted that the claim is no longer listed.  If the claim is only withdrawn then the applicant should list the claim in the amendments.  
The following rejections  for claims 1-7, 9-17 are maintained with response to arguetmsn following.
This action is FINAL.    
Withdrawn Rejection
The 35 USC 112(b) rejection made in the previous office action is withdrawn based upon amendments to the claims.  
Improper Markush 
Claims 1-7, 9-17 are rejected under the judicially approved ‘‘improper Markush grouping’’ doctrine.   (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166).    	
This rejection is appropriate when the claim contains an improper grouping of alternatively useable species. See In re Harnisch, 631 F.2d 716, 719–20 (CCPA 1980).  A Markush claim contains an ‘‘improper Markush grouping’’ if: (1) the species of the Markush group do not share a ‘‘single structural similarity,’’ or (2) the species do not share a common use.  Members of a Markush group share a ‘‘single structural similarity’’ when they belong to the same recognized physical or chemical class or to the same art-recognized class.  Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent.  See MPEP § 803.02.
 	Here each species is considered to be a probe or combination of probes.  Each probe or specific combination would be considered a distinct species.
 	The recited alternative species in the groups set forth here do not share a single structural similarity, as each method relies on detection of different polymorphic position.  Each polymorphic position that could be detected is itself located in a separate region of the genome and has its own structure.  The nature of polymorphic structures is that they are differences within a population.  The flanking nucleotides surrounding each polymorphic location have a unique sequence relative to the others- they are not structurally the same when you consider the sequence required to identify one particular polymorphic position relative to another polymorphic position.  The markers recited in the instant claims, and the methods which detect them, do not share a single structural similarity since each consists of a different nucleotide alteration that occurs at a different location on the chromosome.  The only structural similarity present is that all detected positions are part of nucleic acid molecules.  The fact that the markers comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising a nucleotide alone is not essential to the common activity of being correlated with growth phenotypes.  Accordingly, while the different markers are asserted to have the property of being indicative of prostate cancer type, they do not share a single structural similarity.  
 	Following this analysis, the claims are rejected as containing an improper Markush grouping.  
Response to Arguments
	The reply traverses the rejection.  A summary of the arguments made in the reply is provided below with response to arguetmsn follows.  
	The reply asserts that the probes all include a sequence region that extends up to 250 base pairs upstream and downstream and all are correlated with specific growth phenotypes (p. 2).  The reply asserts that the probes all have a common use of detecting the presence of aggressive or non-aggressive prostate cancer (p 2).
	These arguments have been fully reviewed but have not been found persuasive. 
It is noted that each of these different probes that could be detected is itself located in a separate region of the genome that is its own structure.  In particular each probes consists of a different nucleotide alteration that occurs at a different location in the genome and has a different frequency of occurrence in the general population and in subsets of populations.  The flanking nucleotides surrounding each probe consist of a unique sequence relative to the other probes.  .  It is noted that each of the probes has a distinct chemical structure compared to another probes encompassed by the claims.  Further merely have a probe structure is not sufficient to provide the common use.  It must be clear from their very nature or from the prior art that all of the probes possess this common property.  Herein in the instant case the common property does not flow from the very nature of the structure of the probes.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-7, 9-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to a method of identifying a subject and concluding the subject has normal, prostate cancer, aggressive or non-aggressive prostate cancer based upon comparing the methylation status of cg00697992. 
The rejection of claims for lack of adequate written description is based upon the requirement of the claims to encompass a structure of probes of cg00697992.  In the instant case the specification does not provide the skilled artisan with an adequate written description of these probes. 
With regard to the recited cg probe, the specification points to page 10 and the table listing the probes and sequences.  Although the seq id numbers are properly incorporated by reference, it is not clear that the seq id numbers are the same as the probes name recited.  The probe names are names provided by the Illumina HM450 and as such the  recitation constitutes an improper incorporation by reference of essential material since it is material that is necessary to describe the claimed invention.  Essential material may not be incorporated by reference to non-patent publications (MPEP 608.01) (p).     
Further the claims are drawn to any sample from any subject and determining any status of methylation of DNA.  This would include any sample from any subject wherein the specification has not provided that the differing expressions would functionally identify prostate cancer.  Furthermore, the claims only require comparing, however, the specification has not provided guidance that comparing would provide the predictive correlation of functionally identifying (examples 1-3).  
The specification has not described the critical function of the expression these methylation expressions in any species (including any mammals) which would be encompassed in this genus.  Although the specification teaches examples of specific levels in a specific sample from humans (see examples), the specification does not provide guidance for any comparison of methylation expression in any sample and functionally related to response to treatment.  
As shown below, the art teaches that this is a very large genus wherein merely being expressed in one sample is not sufficient to describe the critical features in any other sample.   In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure.  However, as discussed above, the specification provides on particular species and does not provide critical structures for the breadth of the claims.  
 	The art does not provide the critical structural elements for the asserted functionality.   In particular Enard et al. (Science 2002 Vol 296 p. 340) teaches that even between closely related species gene expression patterns differ (abstract).  Enard et al. teaches that mRNA expression levels are different between humans, chimpanzees, orangutans and rhesus marcques (p. 340 1st column last sentence-2nd column 1st paragraph).  Enard et al. teaches that there are a large number of quantitative differences in gene expression in closely related mammals (p. 342 2nd column last paragraph).  Therefore the art teaches that even between very closely related mammals there is a divergence of gene expression.  As such Enard et al. teaches that merely being a biomarker in one species would not be sufficient to provide support for the structure in other species.  The art of Cobb et al (Crit Care Med 2002 Vol. 30 p. 2711) teaches the in analysis of gene expression in spleen and liver sample from septic mice. Notably, the reference teaches that, when compared to a non-septic sample, the relevant expression profiles of the septic mouse spleen and the septic mouse liver contain different nucleic acids at different levels (Table 1; p.2714, middle col., lns.2-8).   As such the art teaches that expression levels of the same nucleic acids in different tissue samples differ.  Therefore the art indicates that the identifying characteristics or functional attributes that would distinguish different members of the claimed genus will differ depending on the sample type. In the instant case the specification does not provide the skilled artisan with an adequate written description of particular nucleic acids suitable for performing the claimed method as generically encompassed in the claims.
 Herein, the specification does not provide any guidance on the identification of the sequences that would encompass the claims.  In particular the specification does not describe the nucleotides that would encompass the phages and as such it is not clear which structures would encompass the system.  
Therefore, the specification and the art do not provide the critical structures required to determine if a species is functionally associated with a medical condition.  Therefore the specification has not described the nucleic acids in such a way that the skilled artisan can determine which nucleic acids in the genus will functionally identify prostate cancer based upon the description in the specification.   Applicants' attention is directed to the decision in In re Shokal, 113 USPQ 283  (CCPA 1957) wherein is stated:  It appears to be well settled that a single species can rarely, if ever, afford sufficient support for a generic claim. In re Soll, 25 C.C.P.A. (Patents) 1309, 97 F.2d 623, 38 USPQ 189; In re Wahlforss et al., 28 C.C.P.A. (Patents) 867, 117 F.2d 270, 48 USPQ 397. The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases. Thus, in the case of small genus such as the halogens, consisting of four species, a reduction to practice of three, or perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably larger number of reductions to practice would probably be necessary.
In conclusion, the limited information provided regarding the nucleic acids of the claimed methods is not deemed sufficient to reasonably convey to one skilled in the art that Applicant is in possession of the broadly claimed method.
Thus, having considered the breadth of the claims and the provisions of the specification, it is concluded that the specification does not provide adequate written description for the claims.
Response to Arguments
	The reply traverses the rejection.  A summary of the arguments made in the reply is provided below with response to arguetmsn follows.  
	The reply asserts that the examiner has stated that HM450 probes are well known in the art, and that the specification provides a table that diseases the most differently methylated probes (p. 3).
	These arguetmsn have been reviewed but have not been found persuasive. 
	First the claims are drawn to any subjects and determining methylation status from any sample.  The specification has not described the critical function of the expression these methylation expressions in any species (including any mammals) which would be encompassed in this genus.  Although the specification teaches examples of specific levels in a specific sample from humans (see examples), the specification does not provide guidance for any comparison of methylation expression in any sample and functionally related to response to treatment.  Further, although HM450 recites the cg sites in the claims, the specification has not described these structures.  The probe names are names provided by the Illumina HM450 and as such the  recitation constitutes an improper incorporation by reference of essential material since it is material that is necessary to describe the claimed invention.  Essential material may not be incorporated by reference to non-patent publications (MPEP 608.01) (p).     As the Cg names are considered essential subject matter the claims have not described the structure in the specification.  It is noted that one potential method to overcome this is by using SEQ ID Numbers to describe the structure. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9-17 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Note that the unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).
Applicant’s attention is directed to the USPTO January 7, 2019 Revised Patent Subject Matter Eligibility Guidance (i.e., “PEG”) available at URL: 
<https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf>.
            Regarding Step 1 of the PEG, the claims are directed to the statutory category of a process.
   Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature / natural phenomenon. The claims recite the correlation between methylations status and identification of prostate cancer. As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  
Thus, the claims recite and are directed to the patent-ineligible concepts of a law of nature / natural phenomenon. 
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). The steps of comparing does not practically apply the judicial exception. Rather, these steps are part of the data gathering process necessary to apply the judicial exception. As noted below these steps are considered routine steps.  
Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the claims as a whole are not considered to recite any additional steps or elements that amount to significantly more than routine and conventional activity and do not add something “significantly more” so as to render the claims patent-eligible. The additionally recited steps of obtaining a sample, isolating DNA, determining methylation . This fact is evidenced by the teachings in the specification. See, for example, p 10, where is shown that the applicant uses naturally occurring samples and detects using a publically available for purchase HM450.  Further the dependent claims further limit the probes (but still to the probes of HM450) and the samples (naturally occurring samples from a patient).
The present claims do not require performing any steps that are not routine and conventional. For example, the claims do not require using novel oligonucleotide probes to detect the level of expression.  See Ariosa Diagnostics, Inc. v. Sequenom, Inc., F. Supp. 2d, 2013 WL 5863022, at *10 (N.D. Cal. Oct. 30, 2013) noting that "had the inventors of the [patent-in-suit] created an innovative method of performing DNA detection while searching for paternally inherited cffDNA, such as a new method of amplification or fractionation, those claims would be patentable.” Note that this decision was affirmed by the Federal Circuit (No. 2014-1139, -1144. June 2015) wherein it is stated that “Where claims of a method patent are directed to an application that starts and ends with a naturally occurring phenomenon, the patent fails to disclose patent eligible subject matter if the methods themselves are conventional, routine and well understood applications in the art.”
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.
Response to Arguments
	The reply traverses the rejection.  A summary of the arguments made in the reply is provided below with response to arguetmsn follows.  
	The reply asserts that the probes selected are based upon an exhaustive process and that it is refined until the list comprises not just any probes but ones that are optimal to predict normal nonaggressive and aggressive prostate cancer (p. 4-5).
	These arguetmsn have been reviewed but have not been found persuasive. 
	The claims are not limited to a specific set of probes, but rather require a comprising that includes the recited probes.  As noted, these probes are found in the prior art and as such the step of determining methylation status would be considered routine and general methods of determining methylation using any methylation type assay.  Further it is noted that the correlation to prostate cancer is considered the judicial exception itself.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,5-7, 9-13,15-17, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yegnasubramanian et al. (US Patent Application Publication 2014/0274767 September 18, 2014, recited on IDS).
With regard to claims 1,5, and 9-10 Yegnasubramanian et al. teaches obtaining a sample from a subject with prostate cancer and determining methylation status (para 7 and 12).  Yegnasubramanian et al. teaches determination of methylation by using the methylated probes of HM450 (para 15, 32, 140) as disclosed in the instant specification this array comprises all the listed methylated probes including cg00697992 (p 10).  Yegnasubramanian et al. teaches comparison (para 141-144).  With regard to the “wherein the methylated probe comprises a sequence region that extends up to 250 base pairs upstream and downstream from the methylated probe” as Yegnasubramanian et al. teaches the recited probe listed this probe would comprise the required sequence region.  Further with regard to the “wherein the comparison indicates whether the sample is normal, a non-aggressive prostate cancer, or an aggressive prostate cancer” this recitation is considered the intended result of the comparison, as Yegnasubramanian et al. teaches the use of the same probes and comparison it would encompass the same intended result.  
 	With regard to claims 2-3, Yegnasubramanian et al. teaches that one can use a biopsy from prostate (para 55).  
 	With regard to claim 6, Yegnasbramanian et al. teaches that the sample can include blood, plasma, and urine (para 55).  
	With regard to claims 7, with regard to the “wherein the methylated probe comprises a sequence region that extends up to 100 (or 0) base pairs upstream and downstream from the methylated probe” as Yegnasubramanian et al. teaches the recited probe listed this probe would comprise the required sequence region.  
  With regard to claims 11 and 15,  Yegnasubramanian et al. teaches obtaining a sample from a subject with prostate cancer and determining methylation status (para 7 and 12).  Yegnasubramanian et al. teaches determination of methylation by using the methylated probes of HM450 (para 15, 32, 140) as disclosed in the instant specification this array comprises all the listed methylated probes including cg00697992 (p 10).  Yegnasubramanian et al. teaches comparison (para 141-144).  With regard to the “wherein the methylated probe comprises a sequence region that extends up to 250 base pairs upstream and downstream from the methylated probe” as Yegnasubramanian et al. teaches the recited probe listed this probe would comprise the required sequence region.  Further with regard to the “wherein the comparison indicates whether the prostate cancer is non-aggressive or aggressive” this recitation is considered the intended result of the comparison, as Yegnasubramanian et al. teaches the use of the same probes and comparison it would encompass the same intended result.  
With regard to claims 12-13, Yegnasubramanian et al. teaches that one cancer use a biopsy from prostate (para 55).  
 	With regard to claim 16, Yegnasbramanian et al. teaches that the sample can include blood, plasma, and urine (para 55).  
With regard to claims 17, with regard to the “wherein the methylated probe comprises a sequence region that extends up to 100 (or 0) base pairs upstream and downstream from the methylated probe” as Yegnasubramanian et al. teaches the recited probe listed this probe would comprise the required sequence region.  
 Response to Arguments
	The reply traverses the rejection.  A summary of the arguments made in the reply is provided below with response to arguetmsn follows.  
The reply asserts that Yegnasubramanian teaches methylation of all the HM450 probes and not detection of the specific probes (p 5).  The reply asserts that the disclosure of thousands of probes but does not provides the specific methylated probes used for the correlation (p. 5-6).
	These arguments have been reviewed but have not been found persuasive.  
The claims are not limited to a specific set of probes, but rather require a comprising that includes the recited probes.  As such the claims broadly encompass sets of probes that include all HM450.  The claims only require hybridization of the probes to determine a methylation status, which is taught by the prior art.  The claims do not require any particular methylation status for the correlations to prostate, but rather broadly encompass steps of isolating DNA and determining methylation status of known probes. 
  
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yegnasubramanian et al. (US Patent Application Publication 2014/0274767 September 18, 2014, recited on IDS) in view of  Cool et al. (US Patent Application Publication 2014/0086925 March 27, 2014). 
Yegnasubramanian et al. teaches obtaining a sample from a subject with prostate cancer and determining methylation status (para 7 and 12).  Yegnasubramanian et al. teaches determination of methylation by using the methylated probes of HM450 (para 15, 32, 140) as disclosed in the instant specification this array comprises all the listed methylated probes (p 10).  Yegnasubramanian et al. teaches comparison (para 141-144).  With regard to the “wherein the methylated probe comprises a sequence region that extends up to 250 base pairs upstream and downstream from the methylated probe” as Yegnasubramanian et al. teaches the recited probe listed this probe would comprise the required sequence region.  Further with regard to the “wherein the comparison indicates whether the sample is normal, a non-aggressive prostate cancer, or an aggressive prostate cancer” this recitation is considered the intended result of the comparison, as Yegnasubramanian et al. teaches the use of the same probes and comparison it would encompass the same intended result.  Yegnasubramanian et al. teaches that one cancer use a biopsy from prostate (para 55).  Yegnasubramanian et al. teaches lymph node are sampled (Figure 17), but does not teach that this biopsy is from a pelvic lymph node.
With regard to claims 4, 14, Cool et al. teaches that one sample that can be detected is pelvic lymph node (para 54).
It would be prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the method of Yegnasubramanian et al to use a pelvic lymph node sample as taught by Cool et al.  The ordinary artisan would be modified to use a pelvic lymph node sample for the lymph node of Yegnasubramanian as this is the closest lymph node to the prostate region.  The ordinary artisan would be motivated to use the closest lymph node to the prostate region in order to determine methylation patterns in the lymph node which would be first effected by the spread of the prostate cancer cells to the lymph nodes.  
Response to Arguments
	The reply traverses the rejection.  A summary of the arguments made in the reply is provided below with response to arguetmsn follows.  
The reply asserts that there is no motivation to combine Yegnasubramanian with Cool as Cool is directed to administering antibodies whereas Yegnasbramanian teaches probes (p 7). 
These arguetmsn have been reviewed but have not been found persuasive.  
The use of Cool is not for the administration of treatment but rather known samples for prostate analysis.  The ordinary artisan would be modified to use a pelvic lymph node sample for the lymph node of Yegnasubramanian as this is the closest lymph node to the prostate region.  The ordinary artisan would be motivated to use the closest lymph node to the prostate region in order to determine methylation patterns in the lymph node which would be first effected by the spread of the prostate cancer cells to the lymph nodes.  
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on  9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /KATHERINE D SALMON/ Primary Examiner, Art Unit 1634